Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  161058 & (33)(55)(58)(64)(65)                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re SMITH                                                                                         Richard H. Bernstein
  _________________________________________                                                           Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  STACEY R. SMITH,
            Plaintiff-Appellant,
  v                                                                SC: 161058
                                                                   COA: 352572
                                                                   Kent CC: 20-000224-AS
  JOHN BEASON and CHRISTOPHER BECKER,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 2, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motions for miscellaneous relief are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2020
         t0622
                                                                              Clerk